WINTERSHEIMER, Justice,
dissenting.
I respectfully dissent from the opinion and order which grants the writ of prohibition in this case.
The record before this Court is totally inadequate and makes it almost impossible to reach any reasoned decision. Neither the respondent circuit judge nor the Commonwealth on his behalf has responded in any way.
From the material available, it would appear that there is an adequate remedy available by means of appeal. A writ of prohibition is an extraordinary remedy and not a substitute for the appellate process. A writ of prohibition need not be granted when there is an adequate remedy at law.